Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Claim Numbering Corrected
	A request was made (originating within the USPTO) to correct final claim numbering as provided on the Issue Classification form.  Specifically, claim 11 depends from claim 12 and was not properly renumbered so that claim 11 does not depend from subsequent claim 12 in the issued patent.  The correction has been made with this Corrected Notice of Allowability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICKEY H FRANCE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746     
Wednesday, April 28, 2021